Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3307 Filed 01/13/21 Page 1 of 29




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION

   THOMAS A. FOX,
   on behalf of himself and all
   others similarly situated,

                  Plaintiff,                                 Case No. 19-CV-11887
                                                             Hon. Thomas L. Ludington
   v.                                                        Magistrate Patricia T. Morris

   COUNTY OF SAGINAW, by its BOARD
   OF COMMISSIONERS, et al.,

                  Defendants.

  ____________________________________/

   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS
    TO DISMISS, DISMISSING THE INDIVIDUAL DEFENDANTS, AND DISMISSING
         COUNTS II, IV, V, AND VII AGAINST THE COUNTY DEFENDANTS

        On June 25, 2019, Plaintiff Thomas A. Fox filed a complaint on behalf of himself and all

 others similarly situated against Defendants Gratiot County, Gratiot County Treasurer Michelle

 Thomas, and other Michigan counties (the “County Defendants”) and county officials (the

 “Individual Defendants”). ECF No. 1. Plaintiff seeks damages based on Defendants’ retention of

 surplus proceeds from tax foreclosure sales. Id. On January 10, 2020, the case was stayed pending

 a decision in Freed v. Thomas, No. 18-2312 (6th Cir.). On September 30, 2020, the Sixth Circuit

 decided Freed v. Thomas, 976 F.3d 729 (6th Cir. 2020). On October 16, 2020, the stay was lifted,

 the class was certified, and class counsel was appointed. ECF No. 124. Several motions to dismiss

 remain pending. ECF Nos. 22, 23, 66, 119, 120, 123. For the reasons stated below, Defendants’

 motions to dismiss will be granted in part and denied in part, the Individual Defendants will be

 dismissed, and Counts II, IV, V, and VII will be dismissed against the County Defendants.
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3308 Filed 01/13/21 Page 2 of 29




                                                  I.

                                                  A.

        Plaintiff was the owner of real property (the “Property”) in Gratiot County, Michigan. As

 of 2017, the Property had “accrued a Tax Delinquency of approximately $3,091.23.” ECF No. 17

 at PageID.222. Plaintiff claims that in February 2017, Defendant Michelle Thomas “seized

 ownership of the Property on behalf of Gratiot County as its duly elected treasurer.” Id. Plaintiff

 represents that on the date of seizure, the Property had a State Equalized Value of $25,200.00.

 Plaintiff reasons that “[b]ecause the fair market value of a property is at least twice the amount of

 its State Equalized Value, this means that the government would have known or should have

 known that said property had a fair market value of at least $50,400.00.” Id. Accordingly, Plaintiff

 claims that he had $47,308.77 in equity in the Property (the difference between the fair market

 value of $50,400.00 and the tax delinquency of $3,091.23). Plaintiff contends that by retaining the

 funds, Defendants Thomas and Gratiot County “took or destroyed” his equity in the Property. Id.

 at PageID.223.

        On June 25, 2019, Plaintiff filed a complaint on behalf of himself and all others similarly

 situated against numerous Michigan counties and county treasurers in their individual and official

 capacities. ECF No. 1. Plaintiff argues that Defendants are unlawfully retaining the equity in

 foreclosed property sold pursuant to Michigan’s General Property Tax Act (the “GPTA”), M.C.L.

 § 211.78m. The GPTA provides,

        (8) A foreclosing governmental unit shall deposit the proceeds from the sale of
        property under this section into a restricted account designated as the “delinquent
        tax property sales proceeds for the year ______”. The foreclosing governmental
        unit shall direct the investment of the account. The foreclosing governmental unit
        shall credit to the account interest and earnings from account investments. Proceeds
        in that account shall only be used by the foreclosing governmental unit for the
        following purposes in the following order of priority:


                                                -2-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3309 Filed 01/13/21 Page 3 of 29




               (a) The delinquent tax revolving fund shall be reimbursed for all taxes,
               interest, and fees on all of the property, whether or not all of the property
               was sold.

                                                     [. . .]

               (f) All or a portion of any remaining balance, less any contingent costs of
               title or other legal claims described in subdivisions (a) through (f), may
               subsequently be transferred into the general fund of the county by the board
               of commissioners.

 M.C.L. § 211.78m(8); see also ECF No. 17 at PageID.225. The Complaint sought damages from

 Defendants for a taking without just compensation in violation of the Fifth and Fourteenth

 Amendments of the United States Constitution (Counts I and II), inverse condemnation (Count

 III), violation of article X, section 2 of the Michigan Constitution (Count IV), and an excessive

 fine in violation of the Eighth Amendment of the United States Constitution (Count V). ECF No.

 1 at PageID.11–19.

                                                B.

        On August 14, 2019, twenty-five Defendants filed a joint motion to dismiss the complaint.

 ECF No. 11. On September 4, 2019, Plaintiff filed an amended complaint naming additional

 counties and treasurers as Defendants. ECF No. 17. The Amended Complaint also added three

 additional counts: procedural due process (Count VI), substantive due process (Count VII), and

 unjust enrichment (Count VIII). ECF No. 17.

        Following the Amended Complaint, the County Defendants now include Counties Alcona,

 Alpena, Arenac, Bay, Clare, Crawford, Genesee, Gladwin, Gratiot, Huron, Isabella, Jackson,

 Lapeer, Lenawee, Macomb, Midland, Montmorency, Ogemaw, Oscoda, Otsego, Presque

 Isle, Roscommon, Saginaw, Sanilac, St. Clair, Tuscola, and Washtenaw. The Individual

 Defendants include Cheryl Franks, Kimberly Ludlow, Dennis Stawowy, Richard F. Brzezinkski,

 Jenny Beemer-Fritzinger, Kate M. Wagner, Joseph V. Wakeley, Deborah Cherry, Christy Van

                                               -3-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3310 Filed 01/13/21 Page 4 of 29




 Tiem, Michelle Thomas, Debra McCollum, Steven W. Pickens, Karen Coffman, Dana M. Miller,

 Marilyn J. Woods, Lawrence Rocca, Cathy Lunsford, Jean M. Klein, Dwight McIntyre, William

 Kendall, Diann Axford, Bridget Lalonde, Rebecca Ragan, Timothy M. Novak, Trudy Nicol, Kelly

 Roberts-Burnett, Patricia Donovan-Gray, Catherine McClary, and Shawna S. Walraven.

           On September 25, 2020, Defendants Dwight McIntyre and the County of Ogemaw moved

 to dismiss the Amended Complaint. ECF No. 22. Forty-three more Defendants filed a joint motion

 to dismiss the following day. ECF No. 23. On November 19, 2019, Defendants Lawrence Rocca

 and Macomb County also moved to dismiss the Amended Complaint. ECF No. 66. Each of the

 motions were fully briefed by the parties. ECF Nos. 27–31, 71, 78. Defendants argued that the Tax

 Injunction Act and principles of comity precluded subject matter jurisdiction. See, e.g., ECF No.

 23 at PageID.438–42. On January 10, 2020, the August 14 motion to dismiss was denied as moot

 and the case was stayed pending a decision in Freed v. Thomas, No. 18-2312 (6th Cir.), a case

 which presented nearly identical facts, substantive arguments, and jurisdictional questions. ECF

 No. 85.

                                                 C.

           On July 17, 2020, the Michigan Supreme Court decided Rafaeli, LLC v. Oakland Cty., No.

 156849, 2020 WL 4037642 (Mich. July 17, 2020). Rafaeli was an inverse condemnation action

 brought by Michigan taxpayers alleging that it was unconstitutional for counties to retain surplus

 proceeds from tax sales as prescribed by the GPTA. Rafaeli, 2020 WL 4037642, at *5. The

 Michigan Supreme Court agreed, holding that the retention of surplus proceeds under the GPTA

 constituted a taking without just compensation in violation of Michigan’s Taking Clause. Rafaeli,

 2020 WL 4037642, at *21–22.




                                                -4-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3311 Filed 01/13/21 Page 5 of 29




        On September 14, 2020, Plaintiff filed motions to lift the stay, certify the class, and appoint

 class counsel and class representative, and for expedited consideration. ECF Nos. 92, 93, 94. On

 September 30, 2020, the Sixth Circuit decided Freed v. Thomas, No. 18-2312, 2020 WL 5814503

 (6th Cir. Sept. 30, 2020), holding that neither the Tax Injunction Act nor principles of comity

 preclude an action against Michigan counties for surplus proceeds retained under the GPTA.

 Freed, 2020 WL 5814503, at *5–6. On October 14, 2020, the Crawford and Presque Isle County

 Defendants filed a motion to dismiss. ECF No. 122. The Alcona County Defendants also filed a

 motion to dismiss later the same day. ECF No. 123. On October 16, 2020, the stay was lifted, the

 class was certified, and class counsel was appointed. ECF No. 124. The certified class is as follows:

        All persons and entities that owned real property in the following counties, whose
        real property, during the relevant time period, was seized through a real property
        tax foreclosure, which was worth and/or which was sold at tax auction for more
        than the total tax delinquency and were not refunded the value of the property in
        excess of the delinquent taxes owed: Alcona, Alpena, Arenac, Bay, Clare,
        Crawford, Genesee, Gladwin, Gratiot, Huron, Isabella, Jackson, Lapeer, Lenawee,
        Macomb, Midland, Montmorency, Ogemaw, Oscoda, Otsego, Presque Isle,
        Roscommon, Saginaw, Sanilac, St Clair, Tuscola, and Washtenaw.

 Id. at PageID.2291.

                                                   II.

        Under Rule 12(b)(6), a pleading fails to state a claim if it does not contain allegations that

 support recovery under any recognizable theory. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In

 considering a Rule 12(b)(6) motion, the Court construes the pleading in the non-movants’ favor

 and accepts the allegations of facts therein as true. See Lambert v. Hartman, 517 F.3d 433, 439

 (6th Cir. 2008). The pleader need not provide “detailed factual allegations” to survive dismissal,

 but the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

 and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading “must contain

                                                 -5-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3312 Filed 01/13/21 Page 6 of 29




 sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face” and

 “the tenet that a court must accept as true all of the allegations contained in a complaint is

 inapplicable to legal conclusions.” Iqbal, 556 U.S. at 679–79 (quotations and citation omitted).

                                                    III.

         Defendants raise many independent arguments for dismissing the Amended Complaint.

 The threshold issues of jurisdiction, standing, immunity, and res judicata will be addressed first.

                                                    A.

         First, as previously stated in the certification order, “Freed conclusively answered the

 jurisdictional questions raised by Defendants.” ECF No. 124 at PageID.2290. “[N]either the Tax

 Injunction Act nor principles of comity preclude subject matter jurisdiction over a suit to recover

 surplus proceeds retained pursuant to the GPTA.” Id. (citing Freed, 2020 WL 5814503, at *5–6).

 Accordingly, Defendants’ various arguments regarding the Tax Injunction Act and principles of

 comity—all of which were raised before the Sixth Circuit decided Freed—must be rejected.

                                                    B.

         Defendants next urge this Court to revisit its decision finding that Defendants are

 juridically linked for standing purposes. Defendants correctly note that, per the Amended

 Complaint, Plaintiff was injured only by the Gratiot County Defendants. See ECF No. 17 at

 PageID.223–24. Normally, this would require the dismissal of the non-Gratiot County Defendants,

 given that “standing is a threshold constitutional question of justiciability.” Mason v. Adams Cty.

 Recorder, 901 F.3d 753, 756 (6th Cir. 2018). Nonetheless, this Court certified the class and held

 that Plaintiff had standing against the non-Gratiot County Defendants by virtue of the “juridical

 link doctrine.” ECF No. 124 at PageID.2291–94. The origin and application of the doctrine was

 explained as follows:


                                                   -6-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3313 Filed 01/13/21 Page 7 of 29




         “Threshold individual standing is a prerequisite for all actions, including class
         actions.” Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir. 1998).
         “To satisfy Article III’s standing requirements, a plaintiff must show: (1) [he] has
         suffered an ‘injury-in-fact’ that is (a) concrete and particularized and (b) actual or
         imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the
         challenged action of the defendant; and (3) it is likely, as opposed to merely
         speculative, that the injury will be redressed by a favorable decision.” Soehnlen v.
         Fleet Owners Ins. Fund, 844 F.3d 576, 581 (6th Cir. 2016) (internal quotation
         marks omitted). “Plaintiffs are not absolved of their individual obligation to satisfy
         the injury element of Article III just because they allege class claims . . . potential
         class representatives must demonstrate individual standing vis-a-vis the defendant;
         [they] cannot acquire such standing merely by virtue of bringing a class action.” Id.
         at 582.

         The Ninth Circuit, in La Mar v. H & B Novelty & Loan Co., recognized two
         exceptions to the ordinary standing rule:

                 (1) Situations in which all injuries are the result of a conspiracy or
                 concerted schemes between the defendants at whose hands the class
                 suffered injury; and

                 (2) Instances in which all defendants are juridically related in a
                 manner that suggests a single resolution of the dispute would be
                 expeditious.

         Thompson v. Bd. of Educ. of Romeo Cmty. Sch., 709 F.2d 1200, 1204 (6th Cir.
         1983) (discussing La Mar v. H & B Novelty & Loan Co., 489 F.2d 46 (9th Cir.
         1973)). Courts have since referred to these exceptions as the “juridical link
         doctrine” and applied them where the named plaintiff lacks traditional standing.1
         See, e.g., Payton v. Cty. of Kane, 308 F.3d 673, 682 (7th Cir. 2002) (applying
         “juridical link doctrine” where “putative representatives were personally injured by
         the operation of the very same statute that caused the injuries to all other members
         of the proposed class”).

 ECF No. 124 at PageID.2291–92. In certifying the class, this Court rejected the notion that the

 juridical link doctrine was disapproved by the Sixth Circuit:

         While the Sixth Circuit has yet to apply the juridical link doctrine, Defendants
         mischaracterize Thompson and its progeny. Rather than rejecting the doctrine as a


 1
   Defendant’s reliance on Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998), is mistaken. The
 juridical link doctrine does not “assum[e] jurisdiction for the purposes of deciding the merits”—the Ninth
 Circuit practice of “hypothetical jurisdiction” that the Supreme Court rejected. Id. The juridical link
 doctrine is only an “exception[] to th[e] principle that each member of a plaintiff class must have a cause
 of action against each defendant.” Thompson, 709 F.2d 1200, 1204 (6th Cir. 1983) (discussing La Mar).
                                                    -7-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3314 Filed 01/13/21 Page 8 of 29




        matter of law, the Sixth Circuit in Thompson carefully explained why the doctrine
        was inapplicable on the facts, stating,

               We reemphasize that this case does not involve a state statute or
               uniform policy being applied statewide by the defendants. Each
               school board adopted its own maternity leave policies to be applied
               to the teachers within that particular school district. A separate
               determination will have to be made by the district court with respect
               to each set of policies to decide whether, in fact, they treated
               pregnancy differently from other temporarily disabling conditions.
               This type of situation does not involve defendants that are
               “juridically related in a manner that suggests a single resolution of
               the dispute would be expeditious.” LaMar, 489 F.2d at 466.

        Thompson, 709 F.2d at 1205. Had the Sixth Circuit intended to reject the doctrine
        per se, it could have easily done so. The court let another opportunity pass in the
        recent Perry v. Allstate Indem. Co., 953 F.3d 417, 420 (6th Cir. 2020). In Perry, the
        plaintiff-insured brought a putative class action against a group of insurer entities.
        Perry, 953 F.3d at 420. Some of the defendants were nonparties to the insurance
        agreement and argued that the plaintiff lacked standing against them. Id. The Sixth
        Circuit agreed and, citing Thompson, declined to apply the juridical link doctrine.
        Id. at 420 n.2. The Sixth Circuit explained that the doctrine applies when “the case
        ‘involve[s] a state statute or uniform policy being applied statewide by the
        defendants.’” Id. The problem for the insured was that “[n]o such statute or
        statewide policy [was] at issue.” Id.

        Furthermore, since Thompson, several courts in this Circuit have applied the
        doctrine on the facts. See, e.g., Brown v. Nationwide Life Ins. Co., No. 2:17-CV-
        558, 2019 WL 4543538, at *4 (S.D. Ohio Sept. 19, 2019) (holding that “putative
        Defendant Class members do not share a juridical link” where plaintiff’s injury is
        not “fairly traceable to a specific provision in a shared contract and plaintiff
        “presents no evidence to suggest that Defendants acted in concert”); Mull v. All.
        Mortg. Banking Corp., 219 F. Supp. 2d 895, 908 (W.D. Tenn. 2002) (“[P]laintiffs
        do not fall within the ‘juridical link’ exception. The types of cases that fall within
        this exception are those that have either a contractual obligation among all
        defendants or a state or local statute which requires common action by
        defendants.”); Bromley v. Michigan Educ. Ass’n-NEA, 178 F.R.D. 148, 163 (E.D.
        Mich. 1998) (“Plaintiffs argue . . . that because all union locals apply the same MEA
        procedures for calculating and charging service fees, they meet the first criterion,
        and because they are all part of a single organization, they meet the second. The
        court finds that plaintiffs meet both exceptions.”).

 ECF No. 124 at PageID.2292–93. Defendants now claim that “[t]he Sixth Circuit’s denial to apply

 the doctrine [in Thompson and Perry], while not a per se rejection, was not a green light for


                                                -8-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3315 Filed 01/13/21 Page 9 of 29




 application in factually different cases either.” ECF No. 139 at PageID.3174. Defendants are

 correct, of course, but the opposite is also true. This Court is not bound to reject a doctrine because

 the Sixth Circuit has not already applied it or because other courts have declined to do so based on

 different facts.2 Indeed, Defendants admit that “[w]ith no binding precedent, this Court must

 determine which line of cases is best reasoned.”3 ECF No. 140 at PageID.3196–97.

         To that end, Defendants’ characterization of the juridical link doctrine as controversial and

 sparingly applied is beside the point. See, e.g., ECF No. 140 at PageID.3195–97. The rare

 circumstances of this case justify the doctrine. Indeed, courts are rarely presented with a case where

 the participation of numerous local governments in the same statutory scheme “provide[s] the sole

 basis for liability across all eight counts of [an] amended complaint.” ECF No. 124 at PageID.2294.

 Accordingly, this Court reaffirms its prior holding that “all Defendants have, by electing to act as

 foreclosing governmental unit and retaining surplus proceeds under the GPTA, become so

 juridically linked to one another that Plaintiff has standing against each of them to the same extent

 that he has standing against the Gratiot County Defendants.” Id.


 2
   Defendants cite Mahon v. Ticor Title Ins. Co., 683 F.3d 59 (2d Cir. 2012), which declined to apply the
 juridical link doctrine and criticized reliance on La Mar and Payton. The plaintiff in Mahon, however,
 claimed that a group of title insurers were juridically linked because of their shared corporate ownership
 and coordination in allegedly unfair business practices. Mahon, 683 F.3d at 61. There was no statewide
 policy or statutory scheme at issue.
 3
   Defendants elsewhere suggest that the juridical link doctrine is foreclosed by Fallick v. Nationwide Mut.
 Ins. Co., 162 F.3d 410 (6th Cir. 1998), which held that “[a] potential class representative must demonstrate
 individual standing vis-as-vis the defendant; he cannot acquire such standing merely by virtue of bringing
 a class action.” Id. at 423. However, Plaintiff’s standing against the non-Gratiot County Defendants is not
 predicated on “bringing a class action” but on Defendants’ joint participation in a statutory scheme.
 Moreover, the Sixth Circuit in Fallick reversed a dismissal based on the plaintiff’s lack of standing to
 represent participants in benefit plans other than his own in a putative ERISA class action. Id. at 421–22.
 The court explained that “once the district court correctly determined that Fallick had standing to bring suit
 under ERISA against Nationwide with respect to its application of reasonable and customary limitations to
 its determination of medical benefits,” which Nationwide admittedly “employ[ed] in all the benefits plans
 which Fallick wishes to include [in] the proposed class,” the question was “whether Fallick satisfied the
 criteria of Rule 23 with respect to the absent class members.” Id. at 423. The Seventh Circuit has likened
 this analysis to the juridical link analysis. See Payton, 308 F.3d at 679.

                                                     -9-
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3316 Filed 01/13/21 Page 10 of 29




                                                  C.

        The next issue is whether Defendants are immune from suit. The separate immunity

 defenses of the County Defendants and Individual Defendants are considered in turn below.

                                                  1.

        The County Defendants claim that they are entitled to sovereign immunity. Generally,

 “subdivisions of the state, such as counties and municipalities, are not protected by the Eleventh

 Amendment.” Lawson v. Shelby Cty., TN, 211 F.3d 331, 335 (6th Cir. 2000). The Supreme Court

 has carved a narrow exception for conduct committed while the county was “acting as an arm of

 the State.” N. Ins. Co. of New York v. Chatham Cty., Ga., 547 U.S. 189, 194 (2006). “When a

 county official commits an alleged constitutional violation by ‘simply [ ] complying with state

 mandates that afford no discretion, they act as an arm of the State,’ not the county.” McNeil v.

 Cmty. Prob. Servs., LLC, 945 F.3d 991, 995 (6th Cir. 2019) (quoting Brotherton v. Cleveland, 173

 F.3d 552, 566 (6th Cir. 1999)); see also Gottfried v. Med. Planning Servs., Inc., 280 F.3d 684, 693

 (6th Cir. 2002) (holding that sheriff was entitled to sovereign immunity where he “did not have

 any discretionary authority regarding [] state court injunction” and was “bound to enforce it”).

        The County Defendants argue that when selling property under the GPTA, they were acting

 as “arms of the State” and are therefore immune from suit. ECF No. 120 at PageID.2107.

 Defendants point to various provisions of the GPTA, including M.C.L. § 211.78m(8), which states

 that the foreclosing government unit (“FGU”) “shall deposit the proceeds from the sale of property

 under this section into a restricted account” and that “[p]roceeds in that account shall only be used

 by the [FGU] for” enumerated purposes. The County Defendants thus conclude that “[t]he

 Legislature [] directed foreclosing governmental units to spend the ‘excess surplus’ in specific

 ways, none of which include reimbursing the delinquent taxpayer.” ECF No. 120 at PageID.2107.


                                                - 10 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3317 Filed 01/13/21 Page 11 of 29




         The County Defendants’ analysis overlooks their initial decision to act as FGU. Under the

 GPTA, Michigan counties are not compelled to act as FGU and may instead allow the State to do

 so. M.C.L. § 211.78(8)(a); Rafaeli, 2020 WL 4037642, at *7 (“Counties may elect to serve as the

 ‘foreclosing governmental unit’; otherwise, the state will do so.”). Indeed, the GPTA expressly

 states that “[t]he foreclosure of forfeited property by a county is voluntary and is not an activity or

 service required of units of local government for purposes of” article IX, section 29 of the

 Michigan Constitution. Id. § 211.78(6) (emphasis added). So, while the GPTA appears to limit

 their discretion as FGU,4 the County Defendants’ decision to act as FGU was solely their own.5

         The distinction between a permissive and compulsory statutory scheme for purposes of

 sovereign immunity is amply supported by Sixth Circuit precedent. In Brotherton, a widow

 brought action against a county coroner alleging that her deceased husband’s corneas had been

 removed over her objections in violation of state and federal law. Brotherton, 173 F.3d at 555. The

 coroner argued that he was acting as an arm of the State and referred to an Ohio law that allowed

 coroners to remove the corneas of the deceased. Id. at 562–63. The Sixth Circuit disagreed. “Rather

 than rotely enforce prescribed Ohio law, [the coroner] voluntarily implemented a policy of corneal

 harvesting.” Id. at 566. “The essential question,” explained the court, “asks whether [the coroner]

 could have chosen not to use his authority under the state statute and how he would use such

 authority; if he could have opted to act differently, or not to act, he did not act as an arm of Ohio .

 . . .” Id. Because “[the coroner], acting without state compulsion, chose to harvest corneas,” he

 was not entitled to sovereign immunity. Id. at 567.


 4
   As Judge Kethledge observed, “the [GPTA] appears actually to require the County to short the taxpayer
 the difference between the value of the property forfeited and the amount of taxes and penalties owed.”
 Wayside Church v. Van Buren Cty., 847 F.3d 812, 824 (6th Cir. 2017) (Kethledge, J., dissenting) (emphasis
 original).
 5
   The County Defendants were not alone in their decision. “Seventy-five of Michigan’s 83 counties elect to
 act as the foreclosing governmental unit.” Rafaeli, 2020 WL 4037642, at *7 n.11.
                                                  - 11 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3318 Filed 01/13/21 Page 12 of 29




         McNeil and Gottfried, by contrast, involved claims against sheriffs for the discharge of

 their duties under state law. See Gottfried, 280 F.3d at 693 (holding that sheriff was “bound to

 enforce” state court injunction); McNeil, 945 F.3d at 995 (holding that sheriff “acts for the State

 when he . . . detain[s] probationers under judge-set bail amounts”). Here, like in Brotherton, the

 activity at issue was enabled by statute but not thereby compelled. The County Defendants deride

 this distinction as “akin to saying that the Sheriff in [Gottfried] had discretion because he could

 have chosen a different profession in the first place.” ECF No. 140 at PageID.3200. This analogy

 is inapposite. While the County Defendants, like sheriffs, must discharge their duties under state

 law, there is no duty to serve as FGU.6 Accordingly, the County Defendants are not entitled to

 sovereign immunity.

                                                       2.

         With respect to the individual capacity claims (all counts except Counts III, IV, and VIII),

 the Individual Defendants assert qualified immunity. Qualified immunity is a judicially crafted

 doctrine that “shield[s] [public officials] from liability for civil damages insofar as their conduct

 does not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). “Public officials thus are

 eligible for qualified immunity if (1) they did not violate any constitutional guarantees or (2) the

 guarantee, even if violated, was not ‘clearly established’ at the time of the alleged misconduct.”

 Citizens in Charge, Inc. v. Husted, 810 F.3d 437, 440 (6th Cir. 2016) (citing Pearson v. Callahan,



 6
   Defendants also argue that application of the juridical link doctrine would imply that Defendants were
 acting as arms of the state and therefore entitled to sovereign immunity. ECF No. 123 at PageID.2277–78.
 Defendants cite Payton v. Cty. of Kane, 308 F.3d 673 (7th Cir. 2002), which, in discussing the juridical link
 doctrine, noted that the sheriffs at issue were acting as “an arm of the state.” Id. at 680. Perhaps, in a more
 ordinary case, the statutory scheme that renders defendants juridically linked will also make them arms of
 the state. Here, however, Defendants enforced the same statute to the same unconstitutional ends without
 state compulsion. They are, therefore, juridically linked but without sovereign immunity.
                                                    - 12 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3319 Filed 01/13/21 Page 13 of 29




 555 U.S. 223, 232, 236 (2009)). “Both inquiries are ‘objective,’ as they turn on what the law is

 today and whether it was clearly established at the time of the challenged action.” Id. at 440 (citing

 Harlow, 457 U.S. at 818–19).

        Plaintiff’s individual capacity claims wither under the second inquiry; namely, whether

 Plaintiff alleges the violation of a clearly established right. “A clearly established right is one that

 is ‘sufficiently clear that every reasonable official would have understood that what he is doing

 violates that right.’” Mullenix v. Luna, 577 U.S. 7, 11 (2015) (quoting Reichle v. Howards, 566

 U.S. 658, 664 (2012)). “Put simply, qualified immunity protects ‘all but the plainly incompetent

 or those who knowingly violate the law.’” Id. at 12 (quoting Malley v. Briggs, 475 U.S. 335, 341

 (1986)). The same deference extends to public officials enforcing a statute. “When public officials

 implement validly enacted state laws that no court has invalidated, their conduct typically satisfies

 the core inquiry—the ‘objective reasonableness of an official’s conduct’—that the immunity

 doctrine was designed to test.” Husted, 810 F.3d at 441. Indeed, “the Supreme Court has never

 denied qualified immunity to a public official who enforced a properly enacted statute that no court

 had invalidated.” Id. (emphasis original).

        Plaintiff seeks to hold the Individual Defendants liable for retaining surplus proceeds

 consistent with the GPTA. The GPTA was properly enacted by the legislature, and before the

 Michigan Supreme Court decided Rafaeli, Michigan courts defended the retention of surplus

 proceeds. In fact, the Michigan Court of Appeals rejected the takings claim as “without merit.”

 Rafaeli, LLC v. Oakland Cty., No. 330696, 2017 WL 4803570, at *4 (Mich. Ct. App. Oct. 24,

 2017). Plaintiff fails to distinguish Husted, mentioning the case briefly in a footnote. See ECF No.




                                                 - 13 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3320 Filed 01/13/21 Page 14 of 29




 28 at PageID.637 n.12. Based on the foregoing, Husted controls, and the Individual Defendants

 are entitled to qualified immunity.7

         The Individual Defendants further argue that the official capacity claims (all counts except

 Count VIII) are redundant of the claims against the County Defendants. “[O]fficial-capacity suits

 generally represent only another way of pleading an action against an entity of which an officer is

 an agent.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 n.55 (1978); see

 also Kentucky v. Graham, 473 U.S. 159, 167 (1985) (“There is no longer a need to bring official-

 capacity actions against local government officials, for under Monell, supra, local government

 units can be sued directly for damages and injunctive or declaratory relief.”). As such, official

 capacity claims against county officials are routinely dismissed as duplicative of claims against

 the county. See, e.g., Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003); Doe v. Claiborne Cty.,

 Tenn. By & Through Claiborne Cty. Bd. of Educ., 103 F.3d 495, 509 (6th Cir. 1996). Plaintiff

 responds that he is “entitled to plead multiple alternative theories under Rule 8(d)(2).” ECF No.

 28 at PageID.632. Even so, there is no reason that duplicative claims should survive a motion to

 dismiss. Accordingly, the official capacity claims will be dismissed.

                                                      D.

         Defendants next argue that the prior foreclosure action against Plaintiff is res judicata and

 therefore bars this case. “[A] federal court must give to a state-court judgment the same preclusive

 effect as would be given that judgment under the law of the State in which the judgment was



 7
   This conclusion does not alter the analysis with respect to the County Defendants. Qualified immunity
 does not extend to counties, and the personal immunity of a county official does not shield the county from
 suit. See Scott v. Clay Cty., Tenn., 205 F.3d 867, 879 (6th Cir. 2000) (“[T]he doctrine of qualified immunity
 safeguards only certain natural person defendants in their individual capacities. By contrast, if the legal
 requirements of municipal or county civil rights liability are satisfied, qualified immunity will not
 automatically excuse a municipality or county from constitutional liability . . . .”) (internal citations and
 emphasis omitted).
                                                   - 14 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3321 Filed 01/13/21 Page 15 of 29




 rendered.” Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). “The doctrine of

 res judicata is employed to prevent multiple suits litigating the same cause of action.” Adair v.

 State, 680 N.W.2d 386, 396 (Mich. 2004). Under Michigan law, “the doctrine bars a second,

 subsequent action when (1) the prior action was decided on the merits, (2) both actions involve the

 same parties or their privies, and (3) the matter in the second case was, or could have been, resolved

 in the first.” Id. Michigan thus “take[s] a broad approach to the doctrine of res judicata, holding

 that it bars not only claims already litigated, but also every claim arising from the same transaction

 that the parties, exercising reasonable diligence, could have raised but did not.” Id.

        The parties agree that the Gratiot County Defendants initiated foreclosure proceedings

 against Plaintiff, resulting in a judgment of foreclosure against him. ECF No. 1-2. The question,

 therefore, is whether Plaintiff could have challenged Defendants’ post-foreclosure practice of

 retaining surplus proceeds during the foreclosure proceedings. Defendants insist that he could

 have, noting that “Michigan courts indisputably hear and resolve claims and defenses brought by

 reference to the federal Constitution, the Michigan Constitution and common law.” ECF No. 23 at

 PageID.444. Notwithstanding the general jurisdiction of Michigan courts, the Michigan Supreme

 Court has declined to apply res judicata to similar post-foreclosure litigation.

         In Dean v. Michigan Dep’t of Nat. Res., 247 N.W.2d 876 (Mich. 1976), a taxpayer sued a

 state agency for unjust enrichment after her home was sold to a private buyer in a tax foreclosure

 sale. Dean, 247 N.W.2d at 877–79. The trial court dismissed the action as “nothing more than a

 collateral attack on the [foreclosure] judgment of the Genesee Circuit Court.” Id. at 880. The

 Michigan Supreme Court disagreed, stating,

        The suit is not barred by the prior judgment of the Genesee County Circuit Court
        because the subject matter of that judgment, i.e. the validity of the taxes of the state
        and the delinquency of plaintiff in the payment of those taxes, is completely


                                                - 15 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3322 Filed 01/13/21 Page 16 of 29




        independent of the subject matter of plaintiff’s instant suit for restitution due to the
        unjust enrichment of the state.

        The plaintiff does not here, nor, apparently has she at any time disputed that she
        was delinquent in the payment of her property taxes in 1964. She is not, contrary to
        the opinion of the trial court, collaterally attacking the judgment of the Genesee
        County Circuit Court that the computation of the taxes due was valid, that the
        plaintiff was delinquent in the payment of those taxes, and that the title of the state
        to the property in question would become absolute upon the expiration of the
        redemption period.

 Id. Defendants’ attempts to distinguish Dean are unpersuasive. First, they argue that Dean does

 not apply to Plaintiff’s constitutional claims because such claims “indisputably challenge the

 validity of the GPTA prohibition against refunds.” ECF No. 30 at PageID.718. Defendants seem

 to conflate challenging the GPTA with challenging the underlying tax deficiency. Like the unjust

 enrichment claim in Dean, Plaintiff’s constitutional claims are independent from the underlying

 tax delinquency.

        Second, Defendants argue that the reason the unjust enrichment claim was independent

 from the foreclosure proceeding was because the unjust enrichment claim involved the taxpayer’s

 subsequent good faith attempt to redeem the property. Id. Defendants’ interpretation is unduly

 narrow. As the Michigan Supreme Court explained in the passage quoted above, what made the

 taxpayer’s unjust enrichment claim independent was not just her post-judgment conduct, but the

 fact that she had not challenged the underlying tax delinquency. Dean, 247 N.W.2d at 880.

        Defendants’ reliance on Prawdzik v. Heidema Bros., 89 N.W.2d 523, 526 (Mich. 1958), is

 misplaced. There, the defendants in an ejectment action entered into a consent judgment with the

 plaintiffs resolving the dispute. Prawdzik, 89 N.W.2d at 524–26. Shortly thereafter, the defendants

 brought their own action “repeat[ing] the[ir] former claims” about the effect of certain deeds and

 seeking to invalidate the prior judgment as fraudulent. Id. at 526. The complaint was dismissed.

 Id. at 527. On appeal, they argued that because a “court must consider as true all well-pleaded

                                                - 16 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3323 Filed 01/13/21 Page 17 of 29




 facts[,] . . . their allegations of fraud must be accepted and [] they are entitled to ‘their day in court’

 thereon.” Id. at 527. The Michigan Supreme Court explained,

         [The former defendants now plaintiffs] have already had their day in court. A
         disappointed or remorseful litigant cannot, by simply alleging new facts which
         were, or could have been, known to him at the time of prior litigation, have another
         day in court, and thereafter (upon new allegations, ‘admitted’ by the motion to
         dismiss made by his harassed adversary) still another.

 Id. at 528. Accordingly, Prawdzik simply restates the general rule of res judicata—that a

 disappointed party cannot relitigate a previously decided case, even if the facts of her complaint

 are accepted as true on a motion to dismiss. Prawdzik has no application where, as here, the

 plaintiff litigates an independent cause of action in a subsequent case. Based on the foregoing, the

 prior foreclosure does not bar Plaintiff’s claims.8

                                                       E.

         Having decided the threshold issues, the Court will now consider arguments directed at

 each count of the Amended Complaint individually. For reasons set forth below, Counts II, IV, V,

 and VII will be dismissed.

                                                       1.

         Count I alleges a taking without just compensation in violation of the Fifth and Fourteenth

 Amendments. ECF No. 17 at PageID.230–32. Plaintiff brings Count I pursuant to 42 U.S.C. §

 1983, which creates a civil cause of action for the deprivation of federal rights by state officials.

 “[A] municipality can be found liable under § 1983 only where the municipality itself causes the


 8
   Defendants briefly raise the issue of collateral estoppel but do not identify which of Plaintiff’s claims
 should be estopped. ECF No. 66 at PageID.873–74. Regardless, collateral estoppel also has no application
 here. Three elements must be satisfied before collateral estoppel can apply: “(1) a question of fact essential
 to the judgment must have been actually litigated and determined by a valid and final judgment; (2) the
 same parties must have had a full [and fair] opportunity to litigate the issue; and (3) there must be mutuality
 of estoppel.” Monat v. State Farm Ins. Co., 677 N.W.2d 843, 845–46 (2004) (internal quotation marks
 omitted). As explained above, no issue in this case—except, perhaps, uncontested facts regarding the tax
 delinquency—was essential to the foreclosure or actually litigated there.
                                                    - 17 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3324 Filed 01/13/21 Page 18 of 29




 constitutional violation at issue. Respondeat superior or vicarious liability will not attach under §

 1983.” City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989) (citing Monell v. Dep’t of Soc.

 Servs. of City of New York, 436 U.S. 658, 694–95 (1978)) (emphasis original). Accordingly, to

 hold the County Defendants liable, Plaintiff must “(1) identify the municipal policy or custom, (2)

 connect the policy to the municipality, and (3) show that [his] particular injury was incurred due

 to the execution of that policy.” Vereecke v. Huron Valley Sch. Dist., 609 F.3d 392, 403 (6th Cir.

 2010) (quoting Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005)).

         Relying on Johnson v. Turner, 125 F.3d 324 (6th Cir. 1997), the County Defendants allege

 that they cannot be held liable under Monell because the GPTA is a policy of Michigan, not the

 County Defendants. ECF No. 23 at PageID.451. In Johnson, several plaintiffs sought to hold a

 Tennessee county liable under § 1983 based on a memorandum drafted by a juvenile court judge.

 The plaintiffs alleged that the judge was a county official with “final policy-making authority,”

 and that his memorandum, which directed county officials to arrest respondents in child support

 proceedings, was the “policy” that caused the plaintiffs’ injury. Johnson, 125 F.3d at 335. The

 Sixth Circuit rejected this argument, holding that the memorandum was not a policy of the county

 “but rather a general restatement of state law as perceived by the juvenile court judge.” Id.

         Johnson is inapplicable. Plaintiff is not seeking to hold the County Defendants liable for

 an interpretive legal memo but for their “affirmative, voluntary, and discretionary decision” to act

 as FGU. ECF No. 17 at PageID.224. Plaintiff’s theory is consistent with the structure of the GPTA,

 which, as discussed in Section III.C.1, supra, vested the County Defendants with the discretion to

 act as FGU. To the extent that they selected and enforced an unconstitutional policy,9 the County



 9
   Defendants note that “[e]ven if the county chooses not to make itself or its treasurer the [FGU], the county
 treasurer must still take the statutory steps to facilitate the State’s sale of the property and the ensuing denial
 of any refund.” ECF No. 23 at PageID.453. The Amended Complaint, however, alleges that Defendants
                                                      - 18 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3325 Filed 01/13/21 Page 19 of 29




 Defendants can be held liable under § 1983. C.f. Johnson, 125 F.3d at 336 (“The Shelby County

 government could not have altered the state statutes, nor could it have required Judge Turner to

 interpret those statutes differently or otherwise interfered with the means used by the juvenile court

 and its employees to carry out state law.”). Accordingly, Plaintiff has adequately alleged a policy

 or practice for purposes of Monell.10

         Turning to the substance of Count I, “[t]he Takings Clause of the Fifth Amendment

 prohibits taking ‘private property . . . for public use, without just compensation.’” Puckett v.

 Lexington-Fayette Urban Cty. Gov’t, 833 F.3d 590, 609 (6th Cir. 2016) (quoting U.S. Const.

 amend. V). The Sixth Circuit recognizes a two-part test for takings claims. “First, the court must

 examine whether the claimant has established a cognizable property interest for the purposes of

 the Just Compensation Clause.” Id. (internal quotation marks omitted). “Second, where a

 cognizable property interest is implicated, the court must consider whether a taking occurred.” Id.

 (internal quotation marks omitted). “[T]he existence of a property interest is determined by

 reference to existing rules or understandings that stem from an independent source such as state

 law.” Phillips v. Washington Legal Found., 524 U.S. 156, 164 (1998) (internal quotation marks

 omitted).

         Defendants deny that Plaintiff had a cognizable property interest in the foreclosed property

 at the time it was sold because, under the GPTA, “title to foreclosed property vests in the county

 treasurer when the redemption period expires – i.e., 21 days after the judgment of foreclosure.”

 ECF No. 23 at PageID.455 (citing M.C.L. § 211.78k(6)). Therefore, “[b]y the time of the sale,

 Plaintiff [] no longer had any ‘property interest’ in the foreclosed premises under state law.” Id.



 exercised their discretion to act as FGU. Accordingly, this Court need not consider whether Plaintiff would
 have a claim if Defendants had not exercised their discretion.
 10
    The same Monell analysis applies to Plaintiff’s other constitutional claims.
                                                   - 19 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3326 Filed 01/13/21 Page 20 of 29




         Defendants’ argument was rejected in Rafaeli, where the Michigan Supreme Court held

 that Michigan common law “recognizes a former property owner’s property right to collect the

 surplus proceeds that are realized from the tax-foreclosure sale of property.” Rafaeli, 2020 WL

 4037642, at *19. The Court further held that this right—a vested interest in personal property—is

 protected by Michigan’s Taking Clause and not extinguished by foreclosure. Id. at *20–21. As the

 Court explained,

         Plaintiffs had a cognizable, vested property right to collect those surplus proceeds.
         This vested right did not simply ‘vanish[ ] into thin air.’ In the same way that the
         foreclosure process does not eliminate the former property owner’s interest in the
         personal property that sits on the foreclosed land, the vesting of fee simple title to
         the real property does not extinguish the property owner’s right to collect the
         surplus proceeds of the sale. This is a separate property right that survives the
         foreclosure process.

 Id. at *21 (quoting Armstrong v. United States, 364 U.S. 40, 48 (1960)). The Court thus concluded

 that the FGU is “required to return the surplus proceeds” and that its “failure to do so constitutes

 a governmental taking under Michigan’s Taking Clause.” Id.

         Rafaeli is persuasive, and there is little reason to believe that the Fifth Amendment would

 demand a different result. Defendants’ reliance on prior Fifth Amendment case law is ultimately

 misplaced. In Nelson v. City of New York, 352 U.S. 103 (1956), for example, the Supreme Court

 rejected takings and due process challenges to New York’s retention of surplus proceeds where

 the former property owners took no “timely action to redeem or to recover[] any surplus.” Id. at

 110. The Court stated that “nothing in the Federal Constitution prevents [a city from retaining

 surplus proceeds] where the record shows adequate steps were taken to notify the owners of the

 charges due and the foreclosure proceedings.” Id. Nelson and similar cases,11 however, are



 11
   Several courts have rejected constitutional challenges to the retention of surplus proceeds, relying in part
 on Nelson. See, e.g., Miner v. Clinton Cty., N.Y., 541 F.3d 464, 475 (2d Cir. 2008); Ritter v. Ross, 558
 N.W.2d 909, 912–16 (Wis. Ct. App. 1996).
                                                    - 20 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3327 Filed 01/13/21 Page 21 of 29




 distinguishable insofar as they concerned the disposition of statutory rather than common law

 interests. As Rafaeli explains,

         Read together, Lawton and Nelson establish that the Takings Clause under the
         United States Constitution may afford former property owners a remedy when a
         tax-sale statute provides the divested property owner an interest in the surplus
         proceeds and the government does not honor that statutory interest. What Seaman,
         Lawton, and Nelson do not tell us, however, is what occurs when the statutes
         governing foreclosure make no mention of, or expressly preclude, a divested
         property owner’s right to the surplus proceeds, but the divested property owner
         establishes a property right to the surplus proceeds through some other legal source,
         such as the common law. In that instance, the failure to provide the divested
         property owner an avenue for recovering the surplus proceeds would produce an
         identical result to Lawton: “Property to which an individual is legally entitled has
         been taken without recourse.”

 Rafaeli, 2020 WL 4037642, at *15 (quoting Coleman through Bunn v. D.C., 70 F. Supp. 3d 58, 80

 (D.D.C. 2014)). Therefore, notwithstanding Nelson, Count I plausibly alleges a taking without just

 compensation in violation of the Fifth Amendment.12 To hold otherwise would mean that the

 Takings Clause offers no remedy to a person whom the government has stripped of a vested interest

 in personal property. Absent binding authority to the contrary, this Court declines to give the

 Takings Clause such a hollow reading. Accordingly, Count I may proceed against the County

 Defendants.

                                                       2.

         Count II also alleges a taking without just compensation but purports to arise “directly”

 under the Fifth and Fourteenth Amendments rather than under 42 U.S.C. § 1983. ECF No. 17 at


 12
    This Court is aware that Plaintiff often describes the property interest at issue as lost equity, rather than
 the right to collect surplus proceeds. The merits of the former theory need not be reached at this juncture,
 as the practical difference between the theories seems limited to the measure of damages. See Rafaeli, 2020
 WL 4037642, at *24 (“We reject the premise that just compensation requires that plaintiffs be awarded the
 fair market value of their properties . . . [T]he property improperly taken was the surplus proceeds, not
 plaintiffs’ real properties.”). The question here is simply whether the Amended Complaint “contain[s] either
 direct or inferential allegations respecting all the material elements to sustain a recovery under some viable
 legal theory.” Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (quoting Car
 Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984)) (emphasis original).
                                                     - 21 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3328 Filed 01/13/21 Page 22 of 29




 PageID.232–33. While the Sixth Circuit recognized the existence of a direct cause of action under

 the Fourteenth Amendment in Gordon v. City of Warren, 579 F.2d 386 (6th Cir. 1978), Gordon

 was soon eclipsed by the Supreme Court’s decision in Monell. See Thomas v. Shipka, 818 F.2d

 496, 501–04 (6th Cir.) (discussing case law regarding direct cause of action post-Monell), vacated

 on other grounds, 488 U.S. 1036 (1989). Today, the Sixth Circuit recognizes § 1983 as the

 “exclusive remedy for constitutional violations.” Foster v. Michigan, 573 F. App’x 377, 391 (6th

 Cir. 2014). Accordingly, Count II will be dismissed.

                                                 3.

        Count III is an inverse condemnation claim based on Defendants’ retention of the equity

 in the foreclosed properties. ECF No. 17 at PageID.233. “A claim of inverse condemnation is ‘a

 cause of action against a governmental defendant to recover the value of property which has been

 taken . . . even though no formal exercise of the power of eminent domain has been attempted by

 the taking agency.’” Mays v. Governor of Michigan, No. 157335, 2020 WL 4360845, at *7 (Mich.

 July 29, 2020) (quoting Merkur Steel Supply Inc. v. City of Detroit, 680 N.W.2d 485, 495 (Mich.

 Ct. App. 2004)). “[A] plaintiff alleging inverse condemnation must prove a causal connection

 between the government’s action and the alleged damages.” Id. (quoting Hinojosa v. Dep’t of Nat.

 Res., 688 N.W.2d 550, 557 (Mich. Ct. App. 2004)).

        Plaintiff has clearly stated an inverse condemnation claim. As discussed in Section III.E.1.,

 supra, Plaintiff plausibly alleges the taking of a cognizable property interest without just

 compensation in violation of the Fifth Amendment and Michigan’s Taking Clause. Accordingly,

 Defendants’ argument that Plaintiff had no cognizable property interest and that the GPTA

 supersedes the need for condemnation procedures has no merit. See ECF No. 22 at PageID.394–

 97. Count III may proceed against the County Defendants.


                                               - 22 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3329 Filed 01/13/21 Page 23 of 29




                                                  4.

        Count IV alleges an essentially identical inverse condemnation claim but purports to arise

 under article X, section 2 of the Michigan Constitution. ECF No. 17 at PageID.234–35. Defendants

 correctly note that Count III and Count IV do not state distinct causes of action. “Michigan

 recognizes the theory of inverse condemnation as a means of enforcing the constitutional ban on

 uncompensated takings of property.” Biff’s Grills, Inc. v. Michigan State Highway Comm’n, 254

 N.W.2d 824, 826 (Mich. Ct. App. 1977) (citing Mich. Const. art. X, § 2). Accordingly, Count IV

 is duplicative of Count III and will therefore be dismissed.

                                                  5.

        Count V alleges that the “forfeiture” of Plaintiff’s equity in the foreclosed property

 constitutes an excessive fine in violation of the Eighth Amendment. ECF No. 17 at PageID.235–

 36. “The Excessive Fines Clause limits the government’s power to extract payments, whether in

 cash or in kind, ‘as punishment for some offense.’” Austin v. United States, 509 U.S. 602, 609–10

 (1993) (quoting Browning-Ferris Indus. of Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257,

 265 (1989)) (emphasis original). “The notion of punishment, as we commonly understand it, cuts

 across the division between the civil and the criminal law.” Id. at 610 (quoting United States v.

 Halper, 490 U.S. 435, 448 (1989), abrogated by Hudson v. United States, 522 U.S. 93 (1997)).

 Thus, when analyzing government action under the Excessive Fines Clause, the issue is not

 whether it is “civil or criminal, but rather whether it is punishment.” Id. “A punitive fine violates

 the Eighth Amendment’s ‘Excessive Fines Clause if it is grossly disproportional to the gravity of

 a defendant’s offense.’” United States v. Blackwell, 459 F.3d 739, 771 (6th Cir. 2006) (quoting

 United States v. Bajakajian, 524 U.S. 321, 334 (1998)).




                                                - 23 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3330 Filed 01/13/21 Page 24 of 29




        Plaintiff argues that, like civil forfeiture under 21 U.S.C. §§ 881(a)(4) and (a)(7), the

 forfeiture of equity in foreclosed property is punitive in nature and therefore governed by the

 Excessive Fines Clause. See Austin, 509 U.S. at 622 (holding that civil forfeiture constitutes

 “payment to a sovereign as punishment for some offense” and is therefore subject to the Excessive

 Fines Clause). Plaintiff’s theory must be rejected. “[T]he purpose of civil-asset forfeiture is

 different than the purpose of the GPTA provisions at issue here.” Rafaeli, 2020 WL 4037642, at

 *10. While civil forfeiture “serves, at least in part, to punish the owner . . . [,] the GPTA is not

 punitive in nature. Its aim is to encourage the timely payment of property taxes and to return tax-

 delinquent properties to their tax-generating status, not necessarily to punish property owners for

 failing to pay their property taxes.” Id. The Michigan Supreme Court’s interpretation of the GPTA

 is controlling.13 See Banner v. Davis, 886 F.2d 777, 780 (6th Cir. 1989) (“When assessing the

 intent of a state legislature, a federal court is bound by a state court’s construction of that state’s

 own statutes.”). Accordingly, Plaintiff cannot plausibly allege that the GPTA is punitive. Count V

 will be dismissed.

                                                   6.

        Count VI alleges that Defendants’ failure to provide post-foreclosure procedures to refund

 Plaintiff’s equity violated his right to due process under the Fifth and Fourteenth Amendments.

 ECF No. 17 at PageID.237. To establish a prima facie procedural due process claim, Plaintiff must

 allege (1) a protected property interest, (2) the deprivation of that interest by the County

 Defendants, and (3) the failure of the County Defendants to afford “adequate procedural rights




 13
   Rafaeli’s distinction between the GPTA and civil forfeiture refuted the appellate court’s reliance on
 Bennis v. Michigan, 516 U.S. 442 (1996), for the holding that no taking occurred. See Rafaeli, 2020 WL
 4037642, at *10.
                                                 - 24 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3331 Filed 01/13/21 Page 25 of 29




 prior to” deprivation. Med Corp. v. City of Lima, 296 F.3d 404, 409 (6th Cir. 2002). Plaintiff has

 met his burden here.

        To begin, Plaintiff has adequately alleged a protected property interest in the surplus

 proceeds. The Supreme Court has long held “that the property interests protected by procedural

 due process extend well beyond actual ownership of real estate, chattels, or money.” Bd. of Regents

 of State Colleges v. Roth, 408 U.S. 564, 571–72 (1972). Property rights “are created and their

 dimensions are defined by existing rules or understandings that stem from an independent source

 such as state law.” Id. at 577. In Rafaeli, the Michigan Supreme Court recognized a common law

 right to collect surplus proceeds and characterized that right as a vested interest in personal

 property. Rafaeli, 2020 WL 4037642, at *21. If Plaintiff has alleged a property interest for

 purposes of the Takings Clause, then a fortiori he has alleged a property interest for purposes of

 due process. See Frazier v. City of Chattanooga, 151 F. Supp. 3d 830, 839 (E.D. Tenn. 2015)

 (holding that the failure of a due process claim foreclosed a takings claim because “[p]roperty

 interests are defined much more narrowly for purposes of the Takings Clause”), aff’d sub nom.

 Frazier v. City of Chattanooga, Tennessee, 841 F.3d 433 (6th Cir. 2016).

        The second prong—deprivation—is readily established. Plaintiff alleges that the Gratiot

 County Defendants sold the foreclosed property at auction and retained the surplus proceeds. ECF

 No. 17 at PageID.222–23.

        The remaining issue is whether Plaintiff alleged the lack of constitutionally adequate

 procedures. “‘Procedural due process’ at its core requires notice and an opportunity to be heard ‘at

 a meaningful time and in a meaningful manner.’” Garcia v. Fed. Nat. Mortg. Ass’n, 782 F.3d 736,

 741 (6th Cir. 2015) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). Defendants, relying

 on Garcia, argue that Michigan’s foreclosure procedure comports with due process. See id. at 742–


                                               - 25 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3332 Filed 01/13/21 Page 26 of 29




 44 (holding that Michigan’s foreclosure process affords constitutionally adequate notice and

 hearing). Therefore, Defendants conclude that absent any allegations that Plaintiff was denied such

 procedure, his claim must fail.

         Garcia, however, did not address the issue presented here. As Plaintiff notes, the claimants

 in Garcia were challenging the adequacy of Michigan’s pre-foreclosure process. See id. at 742

 (“Plaintiff’s main argument is that . . . due process entitles them to a judicial hearing before

 foreclosure.”). Here, Plaintiff challenges the post-foreclosure process; specifically, Defendants’

 failure to furnish adequate procedures before retaining the surplus proceeds.14 Defendants’

 response that “Plaintiff [] knew he would be denied any refund” at best raises a question of fact

 that cannot be reached on a motion to dismiss. ECF No. 23 at PageID.459. Furthermore, the

 property at issue—the right to collect surplus proceeds—is distinct from title to the foreclosed

 property and is not extinguished in the foreclosure process. Rafaeli, 2020 WL 4037642, at *21.

 Insofar as Defendants argue that an adequate process for certain property before foreclosure should

 enable them to seize different property after foreclosure, they offer no authority in support.

 Accordingly, Count VI will proceed against the County Defendants.

                                                      7.

         Count VII alleges that Defendants arbitrarily deprived Plaintiff of his equity in the

 foreclosed property and thereby violated his right to substantive due process under the Fifth and

 Fourteenth Amendments. ECF No. 17 at PageID.237–38. Defendants correctly note that Plaintiff’s

 substantive due process claim is precluded by his prima facie takings claim. “[W]here another


 14
    Rafaeli is not to the contrary. There, the Michigan Supreme Court discussed due process only insofar as
 it was necessary to reject the defendants’ contention that “no taking occurred in this case because plaintiffs
 were afforded the minimal protections of due process.” See Rafaeli, 2020 WL 4037642, at *11. At most,
 the Court’s discussion of due process and the GPTA merely restates the general rule that an FGU’s
 compliance with notice and hearing requirements precludes a challenge to its authority to foreclose and sell
 properties.
                                                    - 26 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3333 Filed 01/13/21 Page 27 of 29




 provision of the Constitution ‘provides an explicit textual source of constitutional protection,’ a

 court must assess a plaintiff’s claims under that explicit provision and ‘not the more generalized

 notion of ‘substantive due process.’” Conn v. Gabbert, 526 U.S. 286, 293 (1999) (quoting Graham

 v. Connor, 490 U.S. 386, 395 (1989)). Plaintiff does not deny the holding in Conn but instead notes

 his right to plead in the alternative. ECF No. 28 at PageID.647 (citing Fed. R. Civ. P. 8(d)(2)).

 Because Plaintiff has an “explicit textual source of constitutional protection” in the Takings

 Clause, Section III.E.1., supra, Count VII will be dismissed.

                                                 8.

        Count VIII states that the County Defendants were unjustly enriched by seizing Plaintiff’s

 equity and are therefore liable for restitution. ECF No. 17 at PageID.238–39. Unjust enrichment

 is an equitable remedy whereby “[a] person who has been unjustly enriched at the expense of

 another is required to make restitution to the other.” Kammer Asphalt Paving Co. v. E. China Twp.

 Sch., 504 N.W.2d 635, 640 (Mich. 1993) (quoting Restatement (First) of Restitution § 1 (1937)).

 “In order to sustain the claim of unjust enrichment, plaintiff must establish (1) the receipt of a

 benefit by defendant from plaintiff, and (2) an inequity resulting to plaintiff because of the

 retention of the benefit by defendant.” Belle Isle Grill Corp. v. City of Detroit, 666 N.W.2d 271,

 280 (Mich. Ct. App. 2003).

        Defendants argue that the GPTA precludes an unjust enrichment claim because it vests the

 FGU with fee simple title in the foreclosed property prior to the foreclosure sale. ECF No. 23 at

 PageID.465. Defendants also note that “M.C.L. [§] 211.78m(8) statutorily prohibits refund to the

 taxpayer of any so-called excess or surplus proceeds” and that “[u]nder Michigan law, ‘equity’

 cannot compel a remedy . . . that the Michigan legislature has expressly prohibited by law.” Id.

 (citing Trentadue v. Buckler Lawn Sprinkler, 738 N.W.2d 664, 680 (Mich. 2007)). As before,


                                               - 27 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3334 Filed 01/13/21 Page 28 of 29




 Defendants are rebutted by Rafaeli, which held that Dean, discussed in Section III.E.1, supra,

 “exemplified” the “right to collect [surplus] proceeds under the common-law claim of unjust

 enrichment.” Rafaeli, 2020 WL 4037642, at *19.

        Defendants also contend that Plaintiff’s unjust enrichment claim is precluded by the

 doctrine of unclean hands. ECF No. 66 at PageID.881. Unclean hands is an equitable defense that

 “closes the doors of a court of equity to one tainted with inequitableness or bad faith relative to the

 matter in which he seeks relief, however improper may have been the behavior of the [defendant].”

 In re Sutter, 665 F.3d 722, 729 (6th Cir. 2012) (quoting Rose v. Nat’l Auction Grp., Inc., 646

 N.W.2d 455, 461 (Mich. 2002). Defendants allege that Plaintiff lacks clean hands because the

 Amended Complaint “only refers to the 2014 taxes,” even though “[b]y the time the [foreclosed]

 property was sold, the 2015 and 2016 taxes were owing.” ECF No. 66 at PageID.881. Defendants

 raise questions of fact that are not properly considered on a motion to dismiss under Rule 12(b)(6).

 Accordingly, Count VIII may proceed against the County Defendants.

                                                  IV.

        Accordingly, it is ORDERED that Defendants’ Motions to Dismiss, ECF Nos. 22, 23, 66,

 119, 120, 122, 123, are GRANTED IN PART AND DENIED IN PART.

        It is further ORDERED that Defendants Cheryl Franks, Kimberly Ludlow, Dennis

 Stawowy, Richard F. Brzezinkski, Jenny Beemer-Fritzinger, Kate M. Wagner, Joseph V. Wakeley,

 Deborah Cherry, Christy Van Tiem, Michelle Thomas, Debra McCollum, Steven W. Pickens,

 Karen Coffman, Dana M. Miller, Marilyn J. Woods, Lawrence Rocca, Cathy Lunsford, Jean M.

 Klein, Dwight McIntyre, William Kendall, Diann Axford, Bridget Lalonde, Rebecca Ragan,

 Timothy M. Novak, Trudy Nicol, Kelly Roberts-Burnett, Patricia Donovan-Gray, Catherine

 McClary, and Shawna S. Walraven are DISMISSED.


                                                 - 28 -
Case 1:19-cv-11887-TLL-PTM ECF No. 148, PageID.3335 Filed 01/13/21 Page 29 of 29




        It is further ORDERED that Counts II, IV, V, and VII are DISMISSED. Counts I, III, VI,

 and VIII may proceed against the County Defendants.



        Dated: January 13, 2021                           s/Thomas L. Ludington
                                                          THOMAS L. LUDINGTON
                                                          United States District Judge




                                            - 29 -
